Citation Nr: 1425213	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, other than major depressive disorder.  

3.  Entitlement to service connection for hypertension, to include secondary to service-connected major depressive disorder.

4.  Entitlement to an increased evaluation for major depressive disorder, evaluated as 50 percent prior to February 15, 2011, and as 70 percent beginning February 15, 2011.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to March 1991 and active duty for training (ACDUTRA) from December 1984 to June 1985, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a November 2008 rating decision, the RO denied service connection for hypertension and continued the 50 percent disability evaluation for major depressive disorder.  

Most recently, in an April 2012 rating decision, the RO, in part, denied service connection for a left elbow disability and anxiety.  The RO notified the Veteran of this decision in an April 12, 2012, letter.  The Veteran filed a timely notice of disagreement (NOD) with respect to these issues in June 2012 and a statement of the case was issued in December 2012.  Although the Veteran and his representative did not file a VA Form 9, Appeal to Board of Veterans' Appeals, the representative indicated that the Veteran was appealing these issues in an April 2, 2013, informal hearing presentation.  The Boards will accept the April 2013 report as a timely appeal, in lieu of a formal VA Form 9.  See 38 C.F.R. § 20.200 (2013) (an appeal to the Board consists of a timely filed NOD in writing and, after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement)); 38 C.F.R. § 20.202 (2013) (a substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information); 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. 
§ 20.302 (2013) (as a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO). 

In April 2010, December 2010, and July 2013, the Board remanded these claims for additional development, and the case has been returned to the Board for appellate consideration.  

In a July 2013 decision, the Board, in relevant part, denied an evaluation in excess of 50 percent for major depressive disorder prior to February 15, 2011, and granted an evaluation of 70 percent, but not higher, for major depressive disorder beginning February 15, 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court vacated the July 2013 decision insofar as the Board denied an evaluation in excess of 50 percent prior to February 15, 2011, and 70 percent thereafter for major depressive disorder; and remanded the matter to the Board for further proceedings consistent with a December 2013 Joint Motion for Remand. 

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the Veteran's service connection claim was specifically developed for anxiety disorder, the Board has considered the Veteran's claim for all possible psychiatric disorders (other than major depressive disorder for which he is already service-connected) and has recharacterized the issue as reflected on the first page of this document.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the RO denied entitlement to a TDIU in an April 2012 rating decision.  However, in the April 2013 informal hearing presentation, the Veteran's representative contended that the Veteran was entitled to a TDIU.  Therefore, the issue of a TDIU is properly before the Board.     

Since the matter was last adjudicated, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in March 2014, the Veteran's attorney indicated that the Veteran was waiving this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of service connection for a left elbow disability, an acquired psychiatric disability, hypertension, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 15, 2011, the Veteran's major depressive disorder was not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or other symptoms on par with the level of severity contemplated herein.

2.  Beginning February 15, 2011, the Veteran demonstrated poor abstraction skills; marked problems with memory, concentration, activities of daily living; daily suicidal ideation; persistent delusions and auditory hallucinations; and disorientation to time.  


CONCLUSIONS OF LAW

1.  Prior to February 15, 2011, the criteria for an evaluation in excess of 50 percent for major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9434 (2013).

2.  Beginning February 15, 2011, the criteria for an evaluation of 100 percent for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2008, prior to the November 2008 rating, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2008 letter informed the Veteran that in order to establish a higher rating for major depressive disorder, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  Additionally, the letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his major depressive disorder since he was last examined in May 2012.  See 38 C.F.R. 
§ 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  In December 2009, the Veteran withdrew his request to provide testimony with regard to the claim addressed herein before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Analysis

The Veteran essentially contends that his major depressive disorder is more disabling than contemplated by the current 50 percent evaluation prior to February 15, 2011, and 70 percent evaluation thereafter.  The Veteran is in receipt of a 100 percent disability evaluation from January 4, 2010, to February 28, 2010, for hospitalization.  Prior and subsequent to that period, he is evaluated as 50 percent disabling, and evaluated as 70 percent disabling beginning February 15, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will evaluate the Veteran's disability outside of the period in which he is in receipt of a 100 percent evaluation.  

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Diagnostic Code 9434 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (major depressive disorder).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2013).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to major depressive disorder, for which service connection has been established, the record shows additional diagnoses of posttraumatic stress disorder (PTSD) and anxiety, which are not currently service-connected. 

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's major depressive disorder and that resulting from his nonservice-connected disorder (i.e., PTSD).  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected major depressive disorder.

The relevant evidence includes VA treatment records dated throughout the appeal showing that the Veteran had socially isolated himself.  He had nightmares and flashbacks of Katrina, difficulty sleeping, increased depression, difficulty to motivate, and increased appetite.  Mental status evaluations showed that he was alert, oriented, attentive, clean, and neat.  His mood was described as depressed, frustrated, and anxious; and he demonstrated a congruent affect.  He denied suicidal and homicidal ideation, and exhibited good insight and judgment.  These records reflect that the Veteran was assigned GAF scores of 48 (September 2010) and 50 (July 2011).

In a July 2008 statement, T.G., R.N., the Veteran's fiancée indicated that the Veteran's mood was labile; and he was withdrawn, extremely short-tempered, and could not stand to hear children.  She stated that his appearance and hygiene had declined.  He also had signs of helplessness and hopelessness, and weekly panic attacks.  Additionally, he was delusional and thought the world was against him.  

A September 2008 examination report showed that the Veteran displayed good grooming and hygiene without evidence of psychomotor or anxiety problems.  He was alert, focused, had good eye contact, and communicated effectively.  His answers to questions were relevant, sequential, and appropriately detailed.  He did not show signs of a thought disorder but had outward signs of depression (sadness, blunted affected, and appeared tired).  There was no evidence of emotional dyscontrol. 

The Veteran reported panic attacks, hopelessness, and restlessness.  He denied suicidal thoughts at that time but had attempted suicide the year before.  He also denied hallucinations or other indicators of a thought disorder, and indicated that his depression kept him from working full time but that his back problems also impacted his work.  The Veteran had serious relationship problems that made it difficult to concentrate at work; he reported difficulty being around people and tending to isolate and not interact socially.  

On mental status evaluation, the examiner noted that the Veteran was fully oriented, and his working and delayed memory were good.  He identified a current event, three large cities, and the President; and correctly identified objects and counted backwards from 100 (but made mistakes and had difficulty doing this last task). He was unable to add three single digits correctly and was unable to abstractly reason but had good social judgment.  In summary, the examiner noted that the Veteran was quite depressed, was having regular panic attacks, had PTSD, and had generalized anxiety disorder.  His mental health issues were compounded by his medical problems.  He was not a danger to himself or others.  Provisional diagnoses of severe major depression, panic disorder without agoraphobia, PTSD, and generalized anxiety disorder were noted; and a GAF score of 54 was assigned.  

An October 2010 letter from a VA staff psychiatrist indicated that the Veteran may be ill enough at times to be incapacitated for duty but not ill enough to seek medical treatment.  

A February 15, 2011, private psychological evaluation report noted that the Veteran felt depressed daily; experienced feelings of helplessness and hopelessness, fluctuations in his weight, low self-esteem, irritability, suicidal ideation, and marked problems with concentration.  He indicated that there were days he could not get out of bed, he had had marked problems with interpersonal relationships, he isolated himself from his family and others, and his wife had to take care of finances and raising their children.  It was noted that he was currently working 20 hours a week at VA in housekeeping but that he often missed worked due to his depression and lack of sleep.  He also stated that most of the time due to his depression that he did not work but hid instead as he had problems with pace and persistence.  He had problems getting along with his supervisors and other employees.  

He had recurrent and intrusive thoughts, recurrent nightmares, auditory hallucinations, flashbacks following the nightmares, night sweats, fear of going to sleep, distress if anything reminded him of New Orleans, becoming sick if he smelled anything decomposing or stagnant water, and had anxiety from the smell and got sick to his stomach.  He avoided all people that were with him or connected to the event, had marked disinterest in significant activities, did not go to church regularly and if he did he sat in the back, and felt detached or different from most people.  He also had emotional numbing, foreshadowing for the future, difficulty falling asleep, irritability, irrational anger, difficulty concentrating, hypervigilance, exaggerated startle response, and problems learning new material under stress.  Additionally, the Veteran was noted to have marked problems with interpersonal relationships and was socially isolated even though he had a circle of friends.  Due to his extreme anxiety, he could not be in crowds.  He also had marked problems getting along with anyone, including his wife, mostly due to his isolating himself but also due to his irrational temper.  

Mental status evaluation revealed that the Veteran was cooperative but had significant problems with grooming.  He maintained normal eye contact, his mood was depressed, and his affect was flat.  The examiner observed that the Veteran was a concrete thinker with poor abstract skills and he had marked problems with memory and concentration.  He was not homicidal but was at high risk for suicide, was paranoid almost to a delusional level; and he had auditory hallucinations, obsessive rituals, and poor formal and social judgment.  

In summary, the examiner found that the Veteran was declining in his functional capacity and was not going to continue his job much longer.  His chronic major depression and PTSD were causing his condition to worsen; he had marked problems with concentration, memory, activities of daily living, hygiene, persistence, and pace.  He socially isolated even with his family and took antidepressants which were not effective at controlling his depressive disorder.  He was not able to do even simple tasks at times, could not handle stress, and could not learn new material under stress.  Diagnosis included chronic major depression interacting with PTSD, and a GAF score of 45 was assigned.  

A July 2011 letter from the VA psychiatrist noted that the Veteran's PTSD and depression prevented him from performing his job at full capacity.  Despite medication management and support programs, the Veteran's symptoms of anxiety, isolation, avoidance, hypervigilance, hopelessness, and helplessness persisted.  

The record also contains evidence demonstrating that the Veteran struggled at work and was eventually separated from his job at VA due to his depression in July 2011. 

A September 2011 private psychological report noted that the Veteran was dressed in dirty clothes with below average dress and grooming.  The Veteran reported feelings of hopefulessness, lack of energy, frequent nightmares of service in the National Guard, not sleeping well/insomnia, overeating, anhedonia, dysphoria, daily suicidal ideation without intent or plan, thoughts of dying and being killed.  Although he did not report perceptual distortions, he indicated that he was delusional at times (e.g. expect things to happen and accuse people of doing things to him) and cried once a week.  

On evaluation, the clinician observed that the Veteran's affect was constricted, mood was apprehensive and depressed.  He was also nervous, cooperative, and maintained good eye contact.  The Veteran's speech was characterized by stammering and was delivered in a normal volume.  His thought processes were goal-directed, coherent, and positive for suicidal ideation and paranoid ideation.  Additionally, he was oriented times two: he knew who and where he was, and was able to accurately name prominent government officials.  He was disoriented to time (knew the year but could not give the moth, day of the month or day of the week).  He was able to recall three of three words initially but none after 30 minutes.  He acknowledged having memory problems.  Fund of knowledge was adequate but attention, pace, concentration, and numerical reasoning was impaired (unable to perform serial seven's or solve elementary level mathematical problems and he struggled to complete these tasks).  He demonstrated adequate judgment in ordinary and social and work-like settings.  Abstract reasoning was impaired.

The clinician noted that the Veteran last worked in housekeeping at the VA in July 2011 from which he retired due to physical and psychiatric disorders.  His typical day included attending weekly appointments at the VA; helping with general cleanup around the house as his girlfriend handled the finances, shopping, laundry, and cooking; and watching television.  He preferred to stay by himself rather than go out.  He indicated that because he was getting along with his girlfriend, he had been sleeping on the garage floor.  The Veteran stated that he had no friends, lived on and off for five years with his girlfriend with whom he a relationship which he described as "terrible" due to his anger.  He noted that he stayed in the garage most of the time by himself.  

In sum, the clinician found that the Veteran presented with a variety of medical complaints, as well as anxiety and depression.  It was noted that his attention, concentration, and pace were impaired.  He was able to completed simple instructions but his capacity to do with detailed and more complex ones was impaired.  His social relationships were marked by detachment and avoidance; activities of daily living were constricted and he needed help from others in carrying out daily activities. The clinician further indicated that the Veteran was not capable of handling his own finances, and the severity of the Veteran's impairment of functional psychological capacity for work was mild to moderate.  Diagnoses of PTSD and moderate recurrent major depressive disorder were noted. 

On VA examination in October 2011, the examiner noted diagnoses of PTSD and severe recurrent major depressive disorder without psychotic features.  The examiner indicated that the symptoms of each mental disorder could be delineated.  The symptoms specifically attributed to major depressive disorder, a mood disorder, were depressed mood, generalized loss of interest, no libido, no appetite, insomnia, low energy, and having no social life.  A GAF score of 45 was assigned.  As to employment, the examiner indicated that the Veteran's productivity was weakened, he was detached from people, he was irritable and had spontaneous rage making him more socially isolated, and he deliberately kept away from people in order to avoid confrontations because he was easily provoked.  The examiner concluded that the Veteran was severely impaired from maintaining and/or gaining employment.  The examiner also indicated that the Veteran's current psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  He exhibited flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships as he was unable to communicate with others in an occupational environment.  He had difficulty completing tasks due to stress and irritation.  Additionally, the Veteran had no friends and did not socialize often with people and he had difficulty maintaining effective family role functioning because he preferred to isolate himself from his family at times.  He had an intermittent inability to perform recreational or leisurely pursuits because he no longer had interests in hobbies he once enjoyed.  The Veteran also had occasional interference due to physical health problems.  The examiner indicated that he had no problems understanding commands, and did not appear to pose any threat or danger or injury to himself or others.  

On VA examination for PTSD in May 2012, the examiner noted a depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss (e.g., forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and suicidal ideation.  The examiner commented that the Veteran's responses raised an issue of validity as to the evaluation, and the examiner was unable to render a mental health diagnosis or comment on his level of impairment.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that as of February 15, 2011, but not earlier, an evaluation of 100 percent evaluation is warranted for major depressive disorder.  

Prior to February 15, 2011, the Veteran's major depressive disorder symptoms are contemplated in the criteria for a 50 percent evaluation.  The Veteran's fiancée, who is competent and credible with regards to her observations, noted in July 2008 that the Veteran had delusions.  However, there was no evidence that these delusions were persistent, frequent, severe, or interfered with his functioning as he was able to work, albeit with some difficulty.  In fact, the remainder of the relevant evidence (to include the September 2008 examination report, just two months after the statement) showed that the Veteran did not have hallucinations or a thought disorder.  In the December 2013 Joint Motion for Remand, the parties cited to a December 2005 private examination report noting constant delusions.  However, the Veteran's current appeal arises from a 2008 claim for increased rating, and as the December 2005 evidence is several years prior to his current claim would not be relevant to the period currently on appeal.  In short, there is simply no probative evidence demonstrating that the Veteran's delusions arise to a persistent level commensurate with a 100 percent evaluation or warranting an evaluation in excess of the current 50 percent evaluation.  

Moreover, the Veteran's other symptoms reveal he is appropriately rated at a 50 percent evaluation.  He demonstrated good grooming, hygiene, insight, judgment, and memory, or emotional dyscontrol.  He had problems with relationships and being around people, as well as regular (weekly) panic attacks, sleep disturbances, problems with motivation, and displayed a blunted affect.  These factors are considered in his current 50 percent disability evaluation.  

Significantly, the Veteran did not demonstrate suicidal ideation, apart from one isolated attempt in 2007.  Nor does the record demonstrate obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene, or other such symptoms on par with this level of severity.  Although the Veteran's fiancée indicated that his appearance and grooming had "declined," the examiners observed good grooming and hygiene.  Furthermore, his GAF scores of  48, 50, and 54 are congruent with a 50 percent evaluation.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  In short, prior to February 2011, the Veteran's symptoms more nearly approximate those in the 50 percent rating category.  Therefore, an evaluation in excess of 50 percent for major depressive disorder is not warranted prior to February 15, 2011.   
Beginning February 15, 2011, affording the Veteran all benefit of the doubt, the Board finds that a 100 percent evaluation is warranted.  The Veteran demonstrated poor abstraction skills; marked problems with memory, concentration, activities of daily living; daily suicidal ideation; delusions; paranoia to a delusional level; auditory hallucinations; and disorientation to time.  Id.  Therefore, his symptoms are commensurate with total occupational and social impairment. 

In summary, the Board finds that an evaluation of 100 percent is warranted beginning February 15, 2011, but not earlier.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Other Considerations

In making this decision, the Board has fully considered the lay assertions of record.  In this regard, a layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has not overlooked the Veteran and his fiancée's statements with regard to the severity of his disability.  They are competent to report on factual matters of which they have firsthand knowledge; and the Board finds that these reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.  The Board notes that that the Veteran's fiancée has a background in psychiatry and her observations have been considered along with the other medical evidence of record.   

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's various disabilities with the established criteria shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

The Veteran's struggle with maintaining employment as a result of his major depressive disorder is explicitly considered in the criteria for evaluating his psychiatric disability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's respective disabilities.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Prior to February 15, 2011, an evaluation in excess of 50 percent for major depressive disorder is denied.

Beginning February 15, 2011, an evaluation of 100 percent for major depressive disorder is granted, subject to the regulations governing the award of monetary benefits. 


REMAND

As to the claims for service connection for a left elbow disability and an acquired psychiatric disorder, in the July 2013 remand/decision the Board remanded the matters to provide the Veteran, pursuant to his request, with a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).  In addressing the issue of an increased evaluation for major depressive disorder, in March 2014 the Veteran's attorney indicated that the Veteran did not want a hearing with regard to that matter but did not address the issues of  left elbow disability and an acquired psychiatric disorder.  As the Veteran has not yet been afforded a hearing with regard to these two issues, such should be scheduled.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As to the claim for service connection for hypertension, in the July 2013 decision/remand, the Board remanded the matter to provide the Veteran with an examination to determine the nature and etiology of his disability.  However, he has not yet been afforded such an examination.  Id.

Finally, as noted by the Board in July 2013, the issue of entitlement to TDIU is inextricably intertwined with the pending claims.  In other words, if a claim for service connection is granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the RO for the issues of service connection for a left elbow disability and an acquired psychiatric disorder.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.  

2. Schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The claims file, and a copy of the July 2013 portion of the Board remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension was either (1) caused by or (2) is aggravated by the Veteran's service-connected disabilities (to include medications he takes for his service-connected major depressive disorder).   

If the examiner determines that hypertension is aggravated by the service-connected major depressive disorder, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Thereafter, readjudicate the Veteran's claims for service connection for hypertension and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


